                                                                                        FILED
                                                                               2018 Oct-29 PM 04:44
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,                }
                                         }
      Plaintiff,                         }
                                         }
v.                                       }     2:17-cr-00558-MHH-JHE
                                         }
RAYMOND LAMAR BERRY,                     }
                                         }
      Defendant.                         }
                                         }



                   MEMORANDUM OPINION AND ORDER

      Raymond Berry is charged in a one-count indictment as a felon in

possession of a firearm – technically, the crime of possession of a firearm by a

prohibited person in violation of 18 U.S.C. § 922(g)(1). (Doc. 1, pp. 1-2). Mr.

Berry asks the Court to suppress evidence that law enforcement officers obtained

when they responded to a 911 call concerning a suspicious attempt to purchase

syringes at a pharmacy. Mr. Berry contends that the United States should not be

able to use the evidence because the evidence is the product of an unconstitutional

seizure. (Doc. 12). This opinion resolves Mr. Berry’s motion to suppress.

FACTUAL BACKGROUND

      On the morning of August 21, 2017, Corporal Matthew McGill of the

Jefferson County Sheriff’s Department received a dispatch call concerning a


                                        1
suspicious person at a Rite Aid Pharmacy in Pinson, Alabama. (Doc. 18, pp. 3-6).

According to the dispatcher, three people -- two males and a female -- visited the

Rite Aid together, and one of the three tried to buy syringes. (Doc. 18, pp. 7-8).

The individual who tried to buy the syringes did not have a valid prescription, and

the individual “could [not] prove that they would need these syringes.” (Doc. 18,

p. 7). The pharmacist was unwilling to sell the syringes to the individual who

requested them. (Doc. 18, p. 31). In his 19 years as a law enforcement officer,

Corporal McGill has been in situations involving drug users and syringes. (Doc.

18, p. 14). Based on his training and experience, Corporal McGill knows that drug

users sometimes try to buy syringes “over the counter without a prescription.”

(Doc. 18, p. 31).

      The dispatcher described the three individuals this way: “One black male

had on an orange shirt. The white female with shorts on, brown hair and another

black male in a black polo shirt.” (Doc. 18, p. 8). Dispatch reported that when the

three individuals walked out of the pharmacy, they got into a black Honda Accord.

(Doc. 18, p. 8). When Corporal McGill arrived at the Rite Aid a few minutes after

receiving the dispatch call, he saw a car fitting the description he had received in

the parking space nearest the front door of the pharmacy. (Doc. 18, pp. 8, 10; see

also Doc. 17-1, p. 1).




                                         2
      Deputy Scott also responded to the dispatch call and arrived at the Rite Aid

at nearly the same time as Corporal McGill. (Doc. 18, pp. 23, 25). Both Corporal

McGill and Deputy Scott were driving marked cars, and they were dressed in

uniforms. (Doc. 18, p. 13). Deputy Scott stopped her vehicle directly behind the

black Honda Accord, blocking the Accord’s path. Officer McGill stopped his car

to the side of the Accord. (Doc. 17-1, p. 1; Doc. 18, pp. 10, 24, 28). As soon as

they stopped their cars, both law enforcement officers got out of their cars and

moved towards the Accord. In the Accord’s driver’s seat, Corporal McGill saw a

black male wearing an orange shirt. (Doc. 18, pp. 12-13). Corporal McGill saw a

front seat passenger wearing a dark shirt, and he saw a white woman in the back of

the car. (Doc. 18, pp. 13-14). Neither Corporal McGill nor Deputy Scott saw the

Accord’s occupants walk out of the Rite Aid, and neither officer saw one of the

car’s occupants commit a crime. (Doc. 18, pp. 25-26).

      As he approached the car, Corporal McGill saw the driver “make a furtive

move with is right hand,” so Corporal McGill instructed everyone in the Accord to

show their hands. (Doc. 18, pp. 14-15, 26). Corporal McGill used a commanding

voice when he gave the instruction.      (Doc. 18, p. 16).    After the Accord’s

occupants complied, Corporal McGill ordered the driver to get out of the car. The

driver, who eventually was identified as Mr. Berry, stepped out of the car, and

Corporal McGill began a Terry pat of Mr. Berry. (Doc. 18, pp. 15-17).



                                        3
       Meanwhile, Deputy Scott asked the passenger to step out of the Accord.

The passenger, eventually identified as Perry Mixon, did not cooperate; he tried to

run from Deputy Scott. (Doc. 18, pp. 17-18). After ordering Mr. Mixon to stop

and receiving no response, Deputy Scott used her Taser to stop him. (Doc. 18, pp.

18-19). Corporal McGill handcuffed Mr. Berry while Deputy Scott was trying to

subdue Mr. Mixon because Corporal McGill had to control Mr. Berry and the

female in the back seat of the Accord. (Doc. 18, pp. 19-20). When Deputy Scott

gained control of Mr. Mixon, Corporal McGill returned to his pat down and saw

the butt of a handgun sticking out of Mr. Berry’s right front pocket. (Doc. 18, p.

20). Corporal McGill immediately seized the gun. (Doc. 18, p. 20).

       Without advising Mr. Berry of his rights, Corporal McGill asked him if he

(Mr. Berry) had a valid pistol permit. Mr. Berry stated that he did not have a

permit. (Doc. 18, p. 21). Corporal McGill then placed Mr. Berry under arrest for

carrying a pistol without a license. (Doc. 18, p. 21). Still without advising Mr.

Berry of his rights, Corporal McGill asked him if he had ever been to jail, and Mr.

Berry admitted that he had served 20 years in prison for murder. (Doc. 18, pp. 21-

22).

       At the suppression hearing in this case, Corporal McGill testified that asking

to buy syringes is not a crime. (Doc. 18, p. 27). Corporal McGill acknowledged

that his interaction with the passengers in the Accord constituted a brief



                                          4
investigatory stop, and he testified that when he ordered Mr. Berry to step out of

the car, he did not have articulable suspicion that Mr. Berry had committed a

crime. (Doc. 18, pp. 29, 32-33).

      On this record, Mr. Berry asks the Court to exclude the evidence that

Corporal McGill gathered because Mr. Berry contends that the stop was

unconstitutional. (Doc. 12).

DISCUSSION

      The Fourth Amendment prohibits an unreasonable seizure of an individual.

California v Hodari D., 499 U.S. 621 (1991).        For purposes of the Fourth

Amendment, a seizure occurs “only if, in view of all the circumstances

surrounding the incident, a reasonable person would have believed that he was not

free to leave.” United States v. Mendenhall, 446 U.S. 544, 554 (1980).         In

determining whether law enforcement officers have seized an individual, a court

may consider, for example, the extent to which law enforcement officers blocked

the individual’s path, the length of time law enforcement officers detained and

questioned the individual, the number of police officers present relative to the

number of individuals stopped, the officers’ display of weapons, and the language

and tone of the voice used by police. Michigan v Chesternut, 486 U.S. 567, 573-

74 (1988); United States v. De La Rosa, 922 F.2d 675, 678 (11th Cir. 1991).




                                        5
      It is undisputed that Corporal McGill and Deputy Scott seized Mr. Berry.

Deputy Scott pulled her vehicle directly behind the Honda Accord in which Mr.

Berry was sitting, blocking his ability to drive away from the pharmacy where the

Honda was parked. In addition, when he arrived, Corporal McGill got out of his

car, walked toward the Honda and, using a commanding voice, ordered Mr. Berry

to show his hands and get out of the car. Under these circumstances, a reasonable

person would conclude that he was not free to leave. Childs v. DeKalb Cty., Ga.,

286 Fed. Appx. 687, 695 (11th Cir. 2008) (suspects seized when, among other

things, police used blue lights, blocked suspects’ path with patrol car, and ordered

suspects to exit vehicle). Because it is undisputed that Mr. Berry was seized, this

Court must determine whether the seizure was unreasonable.

      Under the Fourth Amendment, a law enforcement officer acting without a

warrant may briefly stop and detain an individual if the officer has an objectively

reasonable suspicion that the individual engaged in or was about to engage in

criminal conduct. Terry v. Ohio, 392 U.S. 1 (1968); United States v. Acosta, 363

F.3d 1141, 1145 (11th Cir. 2004). The United States bears the burden of proving

the reasonableness of a warrantless seizure: “[t]he government must demonstrate

that the challenged action falls within one of the recognized exceptions to the

warrant requirement” so as to render the warrantless seizure “reasonable within the




                                         6
meaning of the fourth amendment.” United States v. Freire, 710 F.2d 1515, 1519

(11th Cir. 1983); see also Illinois v. Wardlaw, 528 U. S. 119, 140 (2000).

      In Terry, the Supreme Court adopted “a dual inquiry for evaluating
      the reasonableness of an investigative stop.” United States v. Sharpe,
      470 U.S. 675, 682, 105 S.Ct. 1568, 1573, 84 L.Ed.2d 605 (1985)
      (citing Terry, 392 U.S. at 20, 88 S.Ct. at 1879); see also United States
      v. Powell, 222 F.3d 913, 917 (11th Cir.2000). Under Terry ’s two-part
      inquiry, we first examine “‘whether the officer’s action was justified
      at its inception,’” Powell, 222 F.3d at 917 (quoting Terry, 392 U.S. at
      20, 88 S.Ct. at 1879), which turns on whether the officers had a
      reasonable suspicion that the defendant had engaged, or was about to
      engage, in a crime, id. In the second part of the inquiry, determining
      whether the stop went too far and matured into arrest before there was
      probable cause, we consider “‘whether [the stop] was reasonably
      related in scope to the circumstances which justified the interference
      in the first place.’” Id. (quoting Terry, 392 U.S. at 20, 88 S.Ct. at
      1879).

Acosta, 363 F.3d at 1144-45.

      Mr. Berry argues that Corporal McGill and Deputy Scott lacked reasonable

suspicion because Corporal McGill testified that attempting to buy syringes is not a

crime and because Corporal McGill testified that he had no articulable suspicion

that Mr. Berry had committed a crime. The argument is not persuasive.

      First, while it is not a crime to buy syringes, Corporal McGill and Deputy

Scott had a good deal of additional information that would cause a reasonable

officer, using his or her experience and training, to suspect that a crime may have

been or might about to be committed. United States v. Powell, 222 F.3d at 917.

As Corporal McGill testified, he and Deputy Scott arrived at the pharmacy because



                                         7
the pharmacy had called the police to report “suspicious activity inside the

business.” (Doc. 18, p. 29; see also Doc. 18, p. 5). Pharmacy employees were

concerned because three individuals had entered the pharmacy, and one of them

had tried to buy syringes without a prescription for medication that would require a

syringe. Pharmacy employees, like law enforcement officers, no doubt know from

their training and experience that an individual who tries to buy syringes without

an apparent medical need often may use the syringes to administer illegal drugs.

Indeed, pharmacy employees must be aware of the potential for misuse of the

pharmacy’s products because a pharmacy faces potential liability if it deliberately

ignores an inadequate prescription. See generally United States Drug Enforcement

Administration, Office of Diversion Control, “Pharmacist’s Manual: An

Informational Outline of the Controlled Substances Act,” available at

https://www.deadiversion.usdoj.gov/pubs/manuals/pharm2/pharm_manual.pdf, p.

29 (“the pharmacist who deliberately ignores a questionable prescription when

there is reason to believe it was not issued for a legitimate medical purpose may be

prosecuted along with the issuing practitioner”). A reasonable officer could rely

upon this report of suspicious behavior, respond to the call, and investigate the

basis for the call. Adams v. Williams, 407 U.S. 143, 146-47 (1972); United States

v. Fields, 178 Fed. Appx. 890, 892 (11th Cir. 2006).




                                         8
      A reasonable officer would direct his investigation to three individuals

sitting in a dark Honda Accord outside of the pharmacy because the pharmacy

employee who called to report the suspicious activity told the 911 dispatcher that

the three suspicious individuals who were trying to buy syringes left the pharmacy

and got into a black Honda Accord. (Doc. 18, p. 8). Admittedly, eight minutes

passed from the time the pharmacy called 911 until the time that Corporal McGill

arrived at the pharmacy, but as he pulled in and got out of his car, he not only saw

a dark Honda Accord, but he also saw a man in the Accord who matched the

description that the pharmacy employee provided to dispatch of one of the men

engaged in suspicious conduct. (Doc. 18, pp. 11-12). And as he walked closer to

the Accord, Corporal McGill saw another man and a woman, again consistent with

the description of the three individuals who purportedly entered the pharmacy to

buy syringes. (Doc. 18, pp. 13-14).

      Then, before Corporal McGill reached the Accord, he observed the

individual in the driver’s seat – later identified as Mr. Berry – making furtive

movements. (Doc. 18, p. 14).

      Even if there could be an innocent explanation for each of these factors, the

factors in combination – the suspicious person call, the Accord and its occupants

matching the description provided to police of the suspicious individuals, and the

furtive movements of the driver when Corporal McGill arrived – supply an



                                         9
adequate basis for a reasonable officer to investigate further. Terry, 392 U.S. at 22.

By analogy, as the Supreme Court held in Terry,

      There is nothing unusual in two men standing together on a street
      corner, perhaps waiting for someone. Nor is there anything suspicious
      about people in such circumstances strolling up and down the street,
      singly or in pairs. Store windows, moreover, are made to be looked in.
      But the story is quite different where, as here, two men hover about a
      street corner for an extended period of time, at the end of which it
      becomes apparent that they are not waiting for anyone or anything;
      where these men pace alternately along an identical route, pausing to
      stare in the same store window roughly 24 times; where each
      completion of this route is followed immediately by a conference
      between the two men on the corner; where they are joined in one of
      these conferences by a third man who leaves swiftly; and where the
      two men finally follow the third and rejoin him a couple of blocks
      away. It would have been poor police work indeed for an officer of
      30 years’ experience in the detection of thievery from stores in this
      same neighborhood to have failed to investigate this behavior further.

392 U.S. at 22-23. A reasonable officer at the scene would have an adequate basis

to question the occupants of the Accord to investigate whether criminal activity

was afoot.

      This is particularly so given the fact that Mr. Berry and his companions were

near the entrance of a pharmacy in which pharmacy employees and pharmacy

customers were located. A reasonable law enforcement officer will pay particular

attention to potential criminal conduct when innocent individuals may be at risk.

Wardlow, 528 U.S. at 123, 125 (when officers confront an individual in the public

arena, though the individual may be engaged in lawful conduct, officers may

detain the individual to confirm that that is the case); United States v. Lewis, 674


                                         10
F.3d 1298, 1305-06 (11th Cir. 2012) (detention of four men for questioning was

reasonable for safety reasons because officer knew that the men were in possession

of two firearms).

       After Corporal McGill saw the driver’s furtive move, matters escalated.

Corporal McGill asked Mr. Berry to step out of the car so that he (Corporal

McGill) could conduct a Terry pat. When Deputy Scott asked Mr. Berry’s front

seat passenger to step out of the car for a Terry pat, he tried to run. Moments later,

Corporal McGill noticed the butt of a gun in Mr. Berry’s pocket. The stop did not

go too far.

                                     CONCLUSION

       Accordingly, the Court denies Mr. Berry’s Amended Motion to Suppress

Evidence. (Doc. 12). The gun that Mr. Berry was carrying is admissible.1

       DONE and ORDERED this October 29, 2018.


                                       _________________________________
                                       MADELINE HUGHES HAIKALA
                                       UNITED STATES DISTRICT JUDGE




1
  The United States may prove the charge against Mr. Berry by demonstrating beyond a
reasonable doubt that Mr. Berry possessed a firearm, that the firearm travelled in interstate
commerce, and that Mr. Berry was a convicted felon when he possessed the firearm. The United
States does not have to prove that Mr. Berry did not have a license for the firearm.


                                             11
